KerwiN, J.
Several errors are assigned which in the view we take of the case need not be treated. It is without dispute that the injured boy was under the age of sixteen years, was *188■employed by tbe defendant to work at tbe circular saw in question, was injured by tbe saw while at work, and was not guilty of contributory negligence. Subd. 2, sec. 1728a, Stats. (Laws of 1907, ch. 523), provides:
“No child under tbe age of sixteen years shall be employed in adjusting any belt or in oiling or assisting in oiling, wiping or cleaning any machinery when the same is in motion or in ■operating or assisting in operating any circular or band saw, wood-shaper, wood-jointer, sandpaper, or wood-polishing machine, ... or in any other employment dangerous to life or limb.”
Sec. 17287&, Id., provides a fine and imprisonment for violation of the act. The prohibition under this subdivision is absolute and does not suffer the work to be done under permit from the commissioner of labor or other officer as is provided in cases of other employment specified in subd. T of the same section. The question therefore arises whether upon the established facts the defendant was guilty of negligence as matter of law. We think the case of Klatt v. N. C. Foster L. Co. 97 Wis. 641, 73 N. W. 563, is decisive upon this point. In that case it was held that, where a statute imposes a duty upon a class of persons to guard the personal safety of others, a failure to perform such duty constitutes actionable negligence, and renders the person guilty thereof liable to a person intended to be protected who is injured by such negligence without contributory negligence on his part. See Mueller v. Milwaukee St. R. Co. 86 Wis. 340, 56 N. W. 914, and Woolf v. Naumun Co. 128 Iowa, 261, 103 N. W. 785. The employment of the plaintiff in violation of the statute being negligence per se and the injury being caused by reason of such •employment, such negligence was the proximate cause of the injury. True, the jury found that the looseness of the gauge was the proximate cause of the injury, but that finding does not help the defendant’s case but rather makes the case against it stronger. If the defendant was guilty of negligence as a matter of law in employing the plaintiff to work at any cirou-*189lar saw, then clearly it is not relieved of the consequences of its act by employing the plaintiff at a machine which was defective. The employment of the boy at a defective and dangerous machine without warning aggravated the negligence. If the looseness of the gauge contributed to the injury, it was-simply a concurrent cause, condition, or circumstance in the chain of events resulting in the injury, not the efficient cause. Winchel v. Goodyear, 126 Wis. 271, 105 N. W. 824; Klatt v. N. C. Foster L. Co. 97 Wis. 641, 73 N. W. 563. It is clear that in setting the plaintiff at wort at the circular saw in violation of the section quoted the defendant was guilty of negligence as a matter of law, because the section was unquestionably framed for the protection of such boys. Smith v. Milwaukee B. & T. Exch. 91 Wis. 360, 64 N. W. 1041; Klatt v. N. C. Foster L. Co. 97 Wis. 641, 73 N. W. 563. If this act of negligence was the proximate cause of the boy’s injury, without contributory negligence on his part, there must be a recovery, and, if such proximate causation appears as matter of law, then the finding of the jury on that question is immaterial.
It is undisputed that the -plaintiff’s injury was the immediate result of physical contact with the prohibited saw while he was at work. Two of the elements of proximate causation are therefore shown without dispute: First, that the defendant was guilty of a negligent act; second, that as a result of that act the plaintiff suffered injury. The only other element necessary to complete the claim of proximate causation is the fact that some injury to the boy should have been reasonably anticipated by the defendant as the natural and probable result of setting him at work at the saw. This latter necessary element must be held to be conclusively established by the law itself. The prohibition of the employment of boys about such machines as are dangerous to life and limb amdunts to a declaration that such employment is likely to result in physical injury to- the boy, and an employer must in all reason be held *190to know what the legislation has tiras declared. The element of anticipation of injury as a natural and probable result of the violation of the law is therefore supplied. Cases like Kutchera v. Goodwillie, 93 Wis. 448, 67 N. W. 729, and Goodwillie v. London G. & A. Co. 108 Wis. 207, 84 N. W. 164, where the law under consideration was not a law forbidding employment of a minor at a given machine, but only forbade his employment generally in a certain occupation, have little bearing upon the present ease. In these cases as well as the cases where the alleged negligence consists in the violation of some rule of conduct such as the .law regulating the speed limit for locomotives within city limits, it may often be that, the violation of the statute, though negligence per se, may not be the proximate cause of the injury. But when, as here, the law forbids the employment of a minor at a certain definite machine, and in violation of that law the defendant employs the minor at that machine, and that machine during the employment inflicts injury on the minor, the chain of proximate causation from the negligent act to the injury is complete as matter of law.
Error is assigned upon the charge. On the question of •damages the court charged the jury as follows:
“You will assess such sum as will fairly and reasonably compensate the plaintiff for the pain and suffering the injury caused him, the humiliation or mental suffering, if any, the deformity has caused him, and such, if any, as it will cause him in the future. Such inconvenience it has caused, and' such, if any, as it will cause him in the future, the extent, if any, to which it has diminished his earning capacity, and the extent, if any, to which it has affected his ability to play the piano or engage in other pastimes.”
The particular part of the charge complained of is the following : “THe extent, if any, to which it has diminished his earning capacity.” Complaint is made that, there being no proof of manumission and the plaintiff not being entitled to his earnings during minority, the jury under this charge was *191liable to award damages on account of loss of earning capacity during minority. But tbe charge was correct so far as the ^earning capacity was concerned after manumission or majority. So it cannot be said that the charge was incorrect as far as it went, and if the defendant required a more specific charge upon the subject it should have requested it, which it failed to do. In view of the whole record we cannot say that defendant was prejudiced by the charge complained of. We find no prejudicial error in the record, therefore the judgment must be affirmed.
By the Court. — The judgment of the court below is affirmed.